--------------------------------------------------------------------------------

Exhibit 10.2
 
*PORTIONS OF THIS GRAIN FEEDSTOCK AGENCY AGREEMENT HAVE BEEN OMITTED PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.


AMENDED AND RESTATED GRAIN FEEDSTOCK AGENCY AGREEMENT


THIS AMENDED AND RESTATED GRAIN FEEDSTOCK AGENCY AGREEMENT (this “Agreement”) is
made and entered into as December 5, 2014 by and between Southwest Iowa
Renewable Energy, LLC, an Iowa limited liability company (“Producer”) and Bunge
North America, Inc., a New York Corporation (“Bunge”) (each of Producer and
Bunge, a “Party” and collectively, the “Parties”).


Producer owns and operates an ethanol plant near Council Bluffs, Iowa (the
“Facility”).  Producer and AGRI-Bunge, LLC (“A-B”) entered into a Grain
Feedstock Agency Agreement as of October 13, 2006 (as amended on December 15,
2008, the “Original Agency Agreement”) whereby A-B would act as Producer’s
exclusive agent to procure all feedstock (“Feedstock”) used by the Facility (the
“Feedstock Requirements”).  Producer and A-B entered into a Grain Feedstock
Supply Agreement on December 15, 2008 (the “Supply Agreement”) whereby the
Original Agency Agreement was suspended and A-B supplied and sold the Feedstock
Requirements to Producer.  A-B assigned all of its interest in the Agency
Agreement and the Supply Agreement to Bunge as of November 17, 2010.


The Parties now desire to terminate the Supply Agreement and reinstate the
Original Agency Agreement in the amended and restated form set forth in this
Agreement such that Bunge will act as Producer’s exclusive agent to procure
approximately 85% of the Facility’s Feedstock Requirements.  Pursuant to that
certain Services Agreement Regarding Corn Purchases (the “Services Agreement”)
between the Parties dated as of the same date as this Agreement, Bunge will
provide services to assist Producer in purchasing sufficient quantities of
Enogen Corn to meet approximately 15% of the Feedstock Requirements.  “Enogen
Corn” means corn containing the Enogen trait developed by Syngenta Seeds, Inc. 
Producer will acquire Enogen Corn solely in its own name and not via purchase
from Bunge or via Bunge’s provision of the Services contemplated by this
Agreement.


As of the date of this Agreement, the Parties are also entering into an Amended
and Restated Distiller’s Grain Purchase Agreement (the “DGS Agreement”) and an
Amended and Restated Ethanol Purchase Agreement (the “Ethanol Agreement”) (this
Agreement, the Services Agreement, the DGS Agreement, and the Ethanol Agreement
collectively, the “Related Agreements”).


Therefore, the Parties agree as follows:


1.                   Corn Procurement.


1.1               Corn As Feedstock.  As of the Effective Date, Producer intends
that the only Feedstocks used by the Facility during the Term will be: (a)
Enogen Corn procured directly by Producer pursuant to the Services Agreement,
and (b) U.S. number 2 yellow corn (“Corn”) procured by Bunge as Producer’s agent
pursuant to this Agreement.  If Producer desires to use another form of
Feedstock, unless Bunge elects not to include such Feedstocks within the scope
of this Agreement, Producer will negotiate in good faith the terms of an
exclusive procurement agency relationship with Bunge for such alternative
Feedstock.


1.2               Exclusive Agent.  Bunge will be Producer’s exclusive agent to
procure all Corn that Producer requires for ethanol production at the Facility
during the Term.  Notwithstanding anything to the contrary herein, Producer may
acquire Enogen Corn in accordance with the Services Agreement, provided that
Producer shall ensure that Enogen Corn does not comprise more than 15% of the
Feedstock used by the Facility for ethanol production in any given month.  Bunge
will have no obligation to purchase or originate any Enogen Corn for or on
behalf of Producer.  As used in this Agreement, the capitalized term “Corn” will
not include Enogen Corn, except as specifically so provided.  Upon any
modification or expansion of the Facility, the Parties shall amend this
Agreement as mutually agreed to reflect any increase in Bunge’s procurement
obligations at the Facility.  Bunge will be responsible for procuring on
Producer’s behalf all Corn necessary for the operation of the Facility during
the Term under the conditions set forth herein.
 

--------------------------------------------------------------------------------

2.                   Corn Procurement Policy; Contracts.


2.1               Corn Procurement Policy.  Producer and Bunge will jointly
establish a Corn procurement policy setting forth the guidelines and parameters
within which Bunge will acquire Corn as agent of Producer for the Facility (the
“Corn Procurement Policy”).  The Corn Procurement Policy is subject to approval
and modification jointly by Bunge and Producer’s risk management committee
and/or Board of Managers and will be developed in connection with a
comprehensive risk management policy for the marketing of all products produced
by the Facility and the acquisition of all inputs required for operation of the
Facility.  The Corn Procurement Policy shall include, among other things,
Producer’s obligations to deliver to Bunge: (a) written estimates of Corn (and
Enogen Corn) requirements at the Facility a reasonable period of time prior to
such requirements, (b) allowable ranges of prices and guidelines for the
establishment of daily bids, (c) credit limits, (d) forward contracting limits,
(e) risk management guidelines, (f) quality standards, (g) a price discount
schedule and (h) other daily operating parameters to be followed by Bunge in
procuring the Corn.  The Corn Procurement Policy shall be jointly updated by
Bunge and Producer as necessary to reflect current market conditions and
operational needs of the Facility.


2.2               Agency Services.  To the extent that Producer meets its
obligations set forth in Section 2.3, Bunge will provide the following services
(the “Services”) to Producer:


(a)            Contracting with Corn Suppliers.  Bunge will negotiate and
execute, in the name of and on behalf of Producer, contracts for purchase by
Producer of all Corn needed by the Facility (“Contracts”) with corn suppliers
(“Corn Suppliers”).  Contracts will require Corn Suppliers to deliver Corn
meeting minimum quality standards and will apply pricing premiums and discounts
as set forth in the Corn Procurement Policy.  If a Corn Supplier fails to make a
delivery in accordance with a Contract, Bunge shall use commercially reasonable
efforts (at Producer’s expense) to procure any needed substitute Corn as soon as
possible, provided that any such substitution shall not limit Producer’s legal
rights or remedies to recover from the defaulting Corn Supplier the expense of
procuring substitute Corn.


(b)            Corn Deliveries.  Bunge will schedule and arrange, on Producer’s
behalf, the shipping and delivery of all Corn to the Facility, in coordination
with deliveries of Enogen Corn to the Facility.  Bunge will endeavor to purchase
Corn on a FOB Facility basis, but in no event shall Bunge be responsible for
transportation costs for Corn.


(c)            Bunge Staff.  Bunge shall provide not less than two grain
originators (the “Bunge Staff”) to be located at the Facility who shall
formulate and implement a merchandising strategy consistent with the Corn
Procurement Policy to procure Corn for Producer as provided under this
Agreement.  In furtherance of those responsibilities, the Bunge Staff will
gather and analyze market data, and will establish relationships with Corn
Suppliers.  All employee compensation, bonuses, benefits (including retirement
benefits) and employment taxes for the Bunge Staff shall be the responsibility
of Bunge.  Upon any expansion of the Facility, Bunge shall provide additional
Bunge Staff as necessary for Bunge to provide the same level of services under
this Agreement as was provided by Bunge before such expansion.


(d)            Bunge Staff and Producer Employees.  Bunge shall be responsible
for supervision of Bunge Staff and Producer shall be responsible for supervision
of Producer’s employees.  Bunge Staff will abide by the same rules of conduct as
are applied to Producer’s employees in Producer’s employee handbook for the
Facility.  Notwithstanding the foregoing, the Producer’s general manager and
Bunge will jointly conduct periodic employment reviews of the Bunge Staff. 
Producer’s general manager may make staffing recommendations to Bunge at any
time.  Bunge may notify Producer’s general manager or Board of Managers of any
misconduct by Producer’s employees.
 
2

--------------------------------------------------------------------------------

(e)            Corn Procurement Policy.  Bunge shall abide by any terms of the
Corn Procurement Policy applicable to Bunge in connection with provision of the
Services.  Neither Bunge nor its Affiliates shall be in breach of this Agreement
or liable to Producer as the result of Services provided under this Agreement to
the extent Bunge acts in accordance with the Corn Procurement Policy or in
accordance with directions given by Producer’s Board of Directors or general
manager.


(f)            Hedging.  Producer hereby directs Bunge, and Bunge agrees, to
cause Producer to take a futures position on the Chicago Board of Trade in order
to hedge a Corn purchase under a Contract within a commercially reasonable time
after Bunge causes Producer to enter into such Contract.  Producer (i) releases
Bunge from any liability in any way connected to such futures transactions and
(ii) will defend, indemnify and hold Bunge harmless for, all costs, liabilities
and expenses of Bunge incurred in connection with any such futures transaction,
including, without limitation, reasonable attorney fees.


2.3               Producer’s Obligations.  In connection with Bunge’s provision
of the Services, Producer will provide the following:


(a)            Settlements and Accounting.  Producer will be solely responsible
to provide all back office administrative and accounting responsibilities in
connection with this Agreement, including, without limitation, making
settlements under Contracts, issuing associated payments and invoices to Corn
Suppliers, balancing open Contracts activity with Corn Suppliers, and providing
daily activity reporting to Bunge, including reporting of: (i) current Corn (and
Enogen Corn) inventory at the Facility, (ii) open Contracts with consolidated
delivery dates, and (iii) Corn (and Enogen Corn) delivered to the Facility, both
with respect to Corn (and Enogen Corn) accepted by Producer and Corn (and Enogen
Corn) rejected by Producer for failure to meet quality standards.  Producer will
provide such information in a daily report to Bunge in a form reasonably
acceptable to Bunge.  Producer will also be solely responsible for completing
necessary UCC and Farm Security Act searches to confirm clear title in the Corn
and will defend, indemnify and hold Bunge harmless for, all costs, liabilities
and expenses of Bunge incurred in connection with any errors by Producer with
respect to such searches, including, without limitation, reasonable attorney
fees.  Producer will perform such searches in a commercially reasonable manner
consistent with industry standards.


(b)            Monthly Estimates.  At least 30 days before the beginning of each
calendar month during the Term, Producer will deliver to Bunge a written
estimate of its anticipated Corn (and Enogen Corn) requirements at the Facility
for such calendar month (a “Monthly Estimate”).  Producer will immediately
notify Bunge of any revisions to a Monthly Estimate and Bunge will utilize
commercially reasonable efforts consistent with industry standards to adjust its
planned Corn deliveries accordingly.  In addition, Producer will give Bunge
reasonable advance notice of any circumstances that would reasonably be expected
to materially affect Corn (and Enogen Corn) requirements at the Facility.


(c)            Corn Procurement Policy. Producer will abide by any terms of the
Corn Procurement Policy applicable to Producer.


(d)            Corn Receiving.  Producer will receive, sample, weigh and unload
all Corn delivered to the Facility using scales at the Facility that are
inspected and certified as required by applicable law.  Prior to unloading,
Producer will have the right to inspect any Corn delivered for purposes of
verifying that such Corn meets the quality standards and determining whether any
pricing discounts associated with differing qualities of Corn apply.
 
3

--------------------------------------------------------------------------------

(e)            Contracts.  Producer will respond promptly to any requests by
Bunge regarding Contracts submitted to Producer pursuant to Section 2.4.


2.4               Contract Commitments.  All Contracts negotiated by Bunge shall
be consistent with the Corn Procurement Policy, unless the general manager of
the Facility, or his designee (or such other individual identified in writing by
Producer) approves in advance any Contract terms inconsistent with the Corn
Procurement Policy.  Any material changes to the form contract must be approved
by Producer prior to use.  Bunge will not be a party to, or have any liability
or obligation to any Corn Supplier or Producer under, Contracts which are
executed in compliance with the provisions of this Article 2 and Producer will
bear all risk of loss (including, without limitation, for non-delivery and
quality of Corn) under the terms of the Contracts.  Producer will indemnify,
defend and hold harmless Bunge and its Affiliates, and its and their employees
and agents, from and against any and all liabilities, costs and expenses
(including, without limitation, attorney’s fees) arising out of, relating to or
resulting from any Contracts and the obligations of Producer thereunder, except
to the extent such liabilities, costs and expenses arise out of the gross
negligence or intentional misconduct of Bunge.
 
4

--------------------------------------------------------------------------------

3.                   Agency Fee and Payment.


3.1               Agency Fee.  For all Corn delivered to the Facility, Producer
will pay Bunge a price per bushel agency fee equal to $* per bushel (the “Agency
Fee”).


* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


3.2               Payment.  Producer will pay, by wire transfer on or before the
10th day of each month during the Term, the Agency Fee for the immediately
preceding month.  Interest will accrue on amounts past due at a rate per annum
equal to the lesser of (a) the prime rate, as reported from time to time by the
Wall Street Journal (or similar publication), plus 2%, and (b) the highest rate
permitted by law.  All amounts due to Bunge under this Agreement will be paid
without setoff, counterclaim or deduction.


3.3               Annual Minimum Payments.  If the total amount of Agency Fees
paid by Producer during a calendar year (a “Total Fee Amount”) is less than $*
(“Annual Amount”), then on or before January 15 of the immediately following
year, Producer will pay to Bunge an amount equal to the Annual Amount minus the
Total Fee Amount.  As of the date during a calendar year (if any) that the Total
Fee Amount aggregates an amount equal to the Annual Amount, then after such date
during such calendar year, Producer will not be obligated to pay any additional
Agency Fees during the balance of such calendar year.  Notwithstanding, if the
Facility has not operated for twelve consecutive months due to a Force Majeure
Event, then Producer shall not be obligated to pay any Annual Minimum Amount for
periods after the twelve consecutive months.


*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


3.4               Tax.  For purposes of personal property taxation and/or
assessment or other similar taxation, if any, any tax assessed on Corn purchased
or supplied to the Facility under this Agreement will be the responsibility of
Producer, and at no time will Bunge be responsible for the payment of any such
tax.


4.                  Term and Termination.


4.1               Term.  The initial term of this Agreement will begin upon
January 1, 2015 (the “Effective Date”) and, unless earlier terminated in
accordance with the terms hereof, will expire upon December 31, 2019.  Unless
earlier terminated in accordance with this Agreement, this Agreement will
automatically renew for one additional five-year term thereafter unless Bunge
gives written notice to Producer of its election not to renew, no later than 180
days prior to the expiration of the initial term.  The “Term” will be the total
of the initial term of this Agreement and any renewal terms.


4.2               Termination Rights.


(a)            Either Party may terminate this Agreement immediately upon notice
to the other Party if such other Party has (i) materially breached any
representation, warranty, or obligation under this Agreement, and (ii) failed to
remedy such breach within 30 days after the terminating Party has given notice
of such breach, or if such breach cannot reasonably be cured within such 30-day
period, such other Party has failed to commence and diligently pursue remedy of
the breach and failed to remedy such breach not later than 120 days after the
terminating Party has given notice of such breach.


(b)            Bunge may terminate this Agreement immediately upon notice to
Producer (i) if Producer fails to pay any amount due under this Agreement within
30 days after Bunge gives Producer notice of such nonpayment; and/or (ii) upon
the occurrence of a Dissolution Event (as defined in Article X of the Fourth
Amended and Restated Operating Agreement of Producer).
 
5

--------------------------------------------------------------------------------

(c)            Producer may terminate this Agreement upon 30 days prior written
notice to Bunge if Bunge has failed to provide the Services in a commercially
reasonable manner and Bunge has failed to remedy such breach within 30 days
after the Producer has given notice of such breach, or if such breach cannot
reasonably be cured within such 30-day period, Bunge has failed to commence and
diligently pursue remedy of the breach and failed to remedy such breach not
later than 120 days after Producer has given notice of such breach.


(d)            Either Party may terminate this Agreement immediately upon notice
to the other Party if (i) such other Party files a petition for adjudication as
bankrupt, for reorganization or for an arrangement under any bankruptcy or
insolvency law; (ii) an involuntary petition under such law is filed against
such other Party and is not dismissed, vacated or stayed within 60 days
thereafter; or (iii) such other Party makes an assignment of all or
substantially all of its assets for the benefit of its creditors.


(e)            Bunge may terminate this Agreement immediately upon notice to
Producer if there is a Change in Control of Producer.  A “Change of Control”
occurs upon any of: (i) a sale of all or substantially all of the assets of
Producer; (ii) a merger or consolidation involving Producer, excluding a merger
or consolidation after which 50% or more of the outstanding equity interests of
Producer continue to be held by the same holders that held 50% of more of the
outstanding equity interests of Producer immediately before such merger or
consolidation; or (iii) any issuance and/or acquisition of equity interests of
Producer that results in a person or entity holding 50% or more of the
outstanding equity interests of Producer, excluding any persons or entities that
held 50% or more of the outstanding equity interests of Producer immediately
before such acquisition.


(f)            Producer may terminate all of the Related Agreements upon
60-days’ notice to Bunge to the extent that: (i) there has been a Change in
Control of Producer, and (ii) Producer has paid an early termination fee
calculated in accordance with the following formula:


[10 – (number of Elapsed Years)] x $2,000,000


where “Elapsed Years” means the number of full calendar years that have elapsed
from the Effective Date until the date that Producer provides notice of
termination pursuant to Section 4.2(f). The early termination fee shall be
prorated for any partial year based on the number of days remaining in the year
of termination from the expiration of the notice period.
 
(g)            Producer may terminate this Agreement upon 60-days’ notice to
Bunge: (i) during January of any year immediately following a calendar year
during which none of Bunge Limited or any of its Affiliates earned any of its
revenues from the production or sale of ethanol; or (ii) at any time after Bunge
sells more than 50% of the Series B Units of Producer (or any successor security
issued by Producer) that Bunge holds as of the Effective Date, other than a
transfer by Bunge to any of its Affiliates.
 
4.3               Survival.  The provisions of this Agreement which expressly or
by their nature survive expiration or termination of this Agreement, including,
but not limited to, Sections 3.2, 3.3, 4, 5, 6, and 10-21, will remain in effect
after the expiration or termination of this Agreement.
 
6

--------------------------------------------------------------------------------

5.                   Limitation of Liability; General Disclaimer.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, BUNGE MAKES NO STATUTORY, WRITTEN, ORAL,
EXPRESSED OR IMPLIED WARRANTIES, REPRESENTATIONS OR GUARANTEES OF ANY KIND
CONCERNING THE SERVICES PROVIDED BY BUNGE OR ITS AFFILIATES UNDER THIS
AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER BUNGE NOR
ITS AFFILIATES WILL BE LIABLE TO PRODUCER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES ARISING OUT OF, RELATING TO OR RESULTING FROM SERVICES PROVIDED UNDER
THIS AGREEMENT OR THE FAILURE TO PROVIDE SERVICES UNDER THIS AGREEMENT, EXCEPT
TO THE EXTENT SUCH DAMAGES ARISE OUT OF OR RESULT FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF BUNGE; PROVIDED, THAT THE AGGREGATE AMOUNT OF ALL SUCH
DAMAGES UNDER THIS AGREEMENT IN ANY FISCAL YEAR WILL NOT EXCEED THE AMOUNT OF
THE AGGREGATE AGENCY FEES IN SUCH FISCAL YEAR.  THE REMUNERATION TO BE PAID FOR
THE SERVICES TO BE PERFORMED REFLECTS THIS LIMITATION OF LIABILITY.  IN NO EVENT
WILL BUNGE OR ANY OF ITS AFFILIATES BE LIABLE TO PRODUCER OR ANY OTHER PERSON OR
ENTITY FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES UNDER ANY
CIRCUMSTANCES.


6.                   Remedies.


6.1               Suspend Performance.  Bunge may suspend its performance under
this Agreement until Producer has paid all amounts due under this Agreement if
Producer fails to pay any amount within 15 days after the date when such amount
is due and uncured under this Agreement.


6.2               Specific Enforcement.  The Parties shall have the right and
remedy to seek to have the provisions of this Agreement specifically enforced by
any court having equity jurisdiction without the necessity of posting any bond,
it being acknowledged and agreed by the parties that the scope of the provisions
of this Agreement are reasonable under the circumstances.


6.3               Rights Not Exclusive.  Subject to Article 5, no right, power
or remedy conferred by this Agreement will be exclusive of any other right,
power or remedy now or hereafter available to a Party at law, in equity, by
statute or otherwise.


7.                   Force Majeure.  Each Party is excused from performing its
obligations under this Agreement to the extent that such performance is
prevented by an act or event (a “Force Majeure Event”) whether or not foreseen,
that: (i) is beyond the reasonable control of, and is not due to the fault or
negligence of, such Party, and (ii) could not have been avoided by such Party’s
exercise of due diligence, including, but not limited to, a labor controversy,
strike, lockout, boycott, transportation stoppage, action of a court or public
authority, fire, flood, earthquake, storm, war, civil strife, terrorist action,
epidemic, or act of God; provided that a Force Majeure Event will not include
economic hardship, changes in market conditions, or insufficiency of funds.  A
Party claiming a Force Majeure Event must: (i) use commercially reasonable
efforts to cure, mitigate, or remedy the effects of its nonperformance; provided
that neither Party will have any obligation hereunder to settle a strike or
labor dispute; (ii) bear the burden of demonstrating its existence; and (iii)
notify the other Party of the occurrence of the Force Majeure Event as quickly
as reasonably possible.  When a Party claiming a Force Majeure Event is able to
resume performance of its obligations under this Agreement, it will immediately
give the other Party notice to that effect and resume performance.  During any
period that a Party claiming a Force Majeure Event is excused from performance
under this Agreement, the other Party may accept performance from other parties
as it may reasonably determine under the circumstances.  If a Party has not
performed under this Agreement due to a Force Majeure Event for twelve
consecutive months or more, the other Party may terminate this Agreement
immediately upon notice to the non-performing Party.
 
7

--------------------------------------------------------------------------------

8.                   Insurance.


8.1              Required Coverage.  Each Party shall maintain:


(a)            Workers’ Compensation Insurance required by applicable laws and
regulations, with an Alternate Employer Endorsement naming Company as an
alternate employer, and Employer’s Liability Insurance in an amount of not less
than $1,000,000 each accident or occurrence, $1,000,000 policy limit and
$1,000,000 each employee.  The Employer’s Liability Insurance policy shall not
contain an exclusion for occupational disease.  Each Party shall cause all such
policies to contain a provision requiring the insurance carriers to waive all
rights of subrogation against the other Party, its parents, subsidiaries and
affiliates and its and their respective agents and employees.


(b)            Automobile Liability Insurance covering owned, hired, and
non-owned vehicles against claims for bodily injury, death and property damage,
with a combined single limit of not less than $1,000,000, or equivalent coverage
using split limits.  Such insurance will name the other Party, its parents,
subsidiaries and Affiliates as additional insureds thereunder, and will be
primary and non-contributory to any other insurance available to such other
Party, its parents, subsidiaries and Affiliates as insureds or otherwise.


(c)            Commercial General Liability insurance (including, without
limitation, coverage for Contractual Liability and Products/Completed
Operations) against claims for bodily injury, death and property damage, with
limits of not less than $3,000,000 in one accident or occurrence; alternatively,
combined single limits of not less than $3,000,000 each accident or occurrence,
$3,000,000 Products/Completed Operations aggregate and $3,000,000 general
aggregate.  Such insurance will name the other Party, its parents, subsidiaries
and Affiliates as additional insureds there under, and will be primary and
non-contributory to any other insurance available to such other Party, its
parents, subsidiaries and Affiliates as insureds or otherwise.


The minimum limits of coverage required by this Agreement may be satisfied by a
combination of primary and excess or umbrella insurance policies; provided that
any such excess or umbrella insurance policies follow the form of the primary
insurances and contain a drop down provision in case of exhaustion of underlying
limits and/or aggregates.


8.2              Policy Requirements.  All insurance policies required by this
Agreement will (a) provide coverage on an “occurrence” basis; and (b) be valid
and enforceable policies issued by insurers of recognized responsibility,
properly licensed in Iowa, with an A.M. Best’s Rating of A- or better and Class
VII or better.  Such insurance policies will not contain a cross-liability
exclusion or an exclusion for punitive or exemplary damages where insurable
under law.  Prior to the Effective Date and, thereafter, within five business
days of renewal, certificates and endorsements of such insurance will be
delivered to the other Party, as appropriate, as evidence of the specified
insurance coverage.  From time to time, upon a Party’s request, the other Party
will provide the requesting Party a certified duplicate original of any policy
required to be maintained hereunder.


9.                    Relationship of Parties.  Except for the terms of the
agency arrangement expressly provided herein, there is no partnership, joint
venture or other joint or mutual enterprise or undertaking created hereby and
neither Party, or any of such Party’s representatives, agents or employees, will
be deemed to be the representative or employee of the other Party.  Except as
expressly provided herein or as otherwise specifically agreed in writing,
neither Party will have authority to act on behalf of or bind the other Party. 
Notwithstanding the foregoing, the Parties acknowledge that Bunge is a member of
Producer and has certain rights related thereto.
 
8

--------------------------------------------------------------------------------

10.                Confidentiality.


10.1            Definition of Confidential Information.  The term “Confidential
Information” means all material or information relating to a Party’s business
operations and affairs (including trade secrets) that such Party treats as
confidential.  Without limiting the generality of the foregoing, all information
regarding quantities of Corn requested, supplied, or capable of being supplied
and any pricing matter under this Agreement will be deemed to be Confidential
Information of the appropriate Party; provided, however, that quantities of Corn
purchased, the price at which the Corn was purchased, and aggregate fees paid to
Bunge, on a quarterly and annual basis, shall not be deemed “Confidential
Information.”


10.2            Use of Confidential Information.  During the Term and for three
years thereafter, neither Party will (a) use any Confidential Information of the
other Party for any purpose other than in accordance with this Agreement or for
internal business purposes, or (b) disclose Confidential Information to any
Person, except to its personnel (and with respect to Bunge, to its Affiliates)
who have a need to know such Confidential Information in order to perform under
this Agreement.  Notwithstanding the foregoing, the Parties acknowledge that
Bunge and/or its Affiliates may perform services for other third parties similar
to the services provided to Producer hereunder and that the use by Bunge and/or
its Affiliates of any Confidential Information regarding the services provided
under this Agreement in the course of the provision of such services to other
third parties and for Bunge’s and its Affiliates’ internal business purposes
shall not be considered a violation of this Article 10 provided, that such use
of Producer’s Confidential Information may not be to the competitive
disadvantage of Producer.


10.3            Disclosure of Confidential Information.  Notwithstanding Section
10.2, either Party may use for any purpose or disclose any material or
information that it can demonstrate (i) is or becomes publicly known through no
act or fault of such Party; (ii) is developed independently by such Party
without reference to the other Party’s Confidential Information; (iii) is known
by such Party when disclosed by the other Party, and such Party does not then
have a duty to maintain its confidentiality; or (iv) is rightfully obtained by
such Party from a third party not obligated to preserve its confidentiality who
did not receive the material or information directly or indirectly from the
other Party.  A Party also may disclose the other Party’s Confidential
Information to the extent required by a court or other governmental authority,
provided that the disclosing Party (a) gives the other Party advance written
notice of the disclosure, (b) uses reasonable efforts to resist disclosing the
Confidential Information, (c)  cooperates with the other Party on request to
obtain a protective order or otherwise limit the disclosure, and (d) as soon as
reasonably possible, provides a letter from its counsel confirming that such
Confidential Information is, in fact, required to be disclosed.


10.4            Injunctive Relief.  Each Party acknowledges and agrees that its
breach or threatened breach of any provision of this Article 10 would cause the
other Party irreparable injury for which it would not have an adequate remedy at
law.  In the event of a breach or threatened breach, the nonbreaching Party will
be entitled to injunctive relief in addition to all other remedies it may have
at law or in equity.


11.                Governing Law; Jurisdictional Matters; Waiver of Jury Trial. 
This Agreement shall be governed by the laws of the state of Iowa, without
regard to principles of conflicts of laws.  Any proceeding initiated by either
Party hereto shall be commenced and prosecuted in the United States District
Courts for the Eastern District of Missouri or the Western District of Iowa or
the state courts in St. Louis County, Missouri or Des Moines, Iowa, and any
courts to which an appeal may be taken, and each Party hereby consents to and
submits to the personal jurisdiction of each of such courts.  EACH PARTY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
9

--------------------------------------------------------------------------------

12.                Indemnification.


12.1            Indemnification by Producer. Producer shall indemnify and hold
Bunge harmless from any Loss suffered or incurred by Bunge arising out of, or in
any way relating to:



(a) Producer’s use or possession or operations on or at, or any action or
failure to act at, the Facility;

 

(b) any personal injury or property damage related to the use, possession,
condition of, disposal of, physical contact with or exposure to any products
manufactured at the Facility;

 

(c) injuries or alleged injuries suffered by Producer’s employees whether at the
Facility or elsewhere and whether or not under the direction of Bunge and/or the
Producer; or

 

(d) any violation or alleged violation of any Governmental Requirement by
Producer,



but not to the extent such Loss was caused by Bunge’s gross negligence or
willful misconduct.


12.2            Indemnification By Bunge. Bunge shall indemnify and hold
Producer harmless from any Loss suffered or incurred by Producer arising out of,
or in any way relating to:



(a) injuries or alleged injuries suffered by Bunge’s employees, or leased or
subcontracted by Bunge, whether at the Facility or elsewhere; or

 

(b) any violation or alleged violation of any Governmental Requirement by Bunge,



but not to the extent such Loss was directly caused by Producer’s gross
negligence or willful misconduct.


12.3            General.  A party’s indemnification of the other party pursuant
to this Article 12 will also run in favor of such indemnified party’s managers,
officers, directors, employees, agents and representatives, and indemnification
claims may be made hereunder by any of such parties or by the indemnified party
on such third parties’ behalf.  In this Agreement:  (a) “Governmental
Requirement” means all laws, statutes, codes, ordinances and governmental rules,
regulations and requirements of any governmental authority that are applicable
to the Parties, the property of the Parties or activities described in or
contemplated by this Agreement; and (b) “Loss” means any claim, loss, cost,
expense, liability, fine, penalty, interest, payment or damage, including but
not limited to reasonable attorneys’ fees, accountants’ fees and any cost and
expense of litigation, negotiation, settlement or appeal


13.                Notices.  All notices required or permitted under this
Agreement will be in writing and will be deemed given and made: (i) if by
personal delivery, on the date of such delivery, (ii) if by nationally
recognized overnight courier, on the next business day following deposit, and
(iii) if by certified mail, return receipt requested, postage prepaid, on the
third business day following such mailing; in each case addressed to the address
shown below for such Party, or such other address as such Party may give to the
other Party by notice:
 
10

--------------------------------------------------------------------------------

If to Bunge:
If to Producer:
   
Bunge North America, Inc.
Southwest Iowa Renewable Energy, LLC
11720 Borman Drive
10868 189th Street
St. Louis, Missouri  63146
Council Bluffs, IA  51503
Attn: Vice President –Grain
Attn: General Manager
   
with copies to:
with copies to:
 
Bunge North America, Inc.
David E. Gardels, Esq.
11720 Borman Drive
Husch Blackwell LLP
St. Louis, Missouri  63146
13330 California Street, Suite 200
Attn:  General Counsel
Omaha, Nebraska 68154

 
14.               Termination of Supply Agreement; Entire Agreement; No Third
Party Beneficiaries.  The Parties hereby terminate the Supply Agreement,
effective as of the Effective Date.  This Agreement amends and restates the
Original Agency Agreement, and, with the Related Agreements, constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter hereof.  This Agreement
does not, and is not intended to, confer any rights or remedies upon any person
other than the Parties (or their Affiliates, successors, assignees or
subcontractors to the extent set forth herein).


15.                Amendments; Waiver.  The Parties may amend this Agreement
only by a written agreement of the Parties.  No provision of this Agreement may
be waived, except as expressly provided herein or pursuant to a writing signed
by the Party against whom the waiver is sought to be enforced.  No failure or
delay in exercising any right or remedy or requiring the satisfaction of any
condition under this Agreement, and no “course of dealing” between the Parties,
operates as a waiver or estoppel of any right, remedy or condition.  A waiver
made in writing on one occasion is effective only in that instance and only for
the purpose that it is given and is not to be construed as a waiver on any
future occasion or against any other person.


16.                Assignment.  No Party may assign this Agreement, or assign or
delegate any of its rights, interests, or obligations under this Agreement,
without the prior written consent of the other Party.  Despite the prior
sentence, Bunge may assign this Agreement, or assign or delegate any of its
rights, interests, or obligations under this Agreement, to its Affiliates
without Producer’s prior written consent, and Producer may assign this
Agreement, for collateral purposes, to its lenders, upon written notice to
Bunge.  Subject to the preceding sentences in this Section 16, this Agreement
binds and benefits the Parties and their respective permitted successors and
assigns.


17.                Terminology.  “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the party specified, with “control” or
“controlled” meaning the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or voting interests, by
contract or otherwise.  “Person” means any individual, general partnership,
limited partnership, limited liability company, joint venture, trust, business
trust, cooperative, association or other entity of whatever nature.


18.                Severability.  If a court or arbitrator with proper
jurisdiction determines that any provision of this Agreement is illegal,
invalid, or unenforceable, the remaining provisions of this Agreement remain in
full force.  The Parties will negotiate in good faith to replace such illegal,
invalid, or unenforceable provision with a legal, valid, and enforceable
provision that carries out the Parties’ intentions to the greatest lawful extent
under this Agreement.


19.                Interpretation.  Each Party has been represented by counsel
during the negotiation of this Agreement and agrees that any ambiguity in this
Agreement will not be construed against a one of the Parties.
 
11

--------------------------------------------------------------------------------

20.                Further Assurances.  Each Party will execute and cause to be
delivered to the other Party such instruments and other documents, and will take
such other actions, as the other Party may reasonably request for the purpose of
carrying out or evidencing any of the transactions contemplated by this
Agreement.


21.                Counterparts.  This Agreement may be executed by the Parties
by facsimile and in separate counterparts, each of which when so executed will
be deemed to be an original and all of which together will constitute one and
the same agreement.


[remainder of page intentionally left blank]
 
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed the
day and year first above written.
 
BUNGE NORTH AMERICA, INC.
 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC
 
By:
/s/ John P. Gilsinn
 
By:
/s/ Brian T. Cahill
Name: 
John P. Gilsinn
 
Name: 
Brian T. Cahill
Title:
Vice President
 
Title:
President / CEO / General Manager

 
 
13

--------------------------------------------------------------------------------